EXHIBIT 10.27b

LETTER AMENDMENT AND WAIVER

Dated as of January 11, 2007

To the banks, financial institutions

      and other institutional lenders

      (collectively, the “Lenders”)

      parties to the Credit Agreement

      referred to below and to Citicorp

      USA, Inc., as administrative agent,

      (the “Agent”) for the Lenders

Ladies and Gentlemen:

We refer to the Five Year Credit Agreement dated as of May 11, 2005, as amended
by the Letter Amendment and Waiver dated as of November 21, 2006 (the “Credit
Agreement”) among Jabil Circuit, Inc. (the “Company”), the Agent and the other
parties thereto. Capitalized terms not otherwise defined in this Letter
Amendment and Waiver (this “Letter Amendment”) have the same meanings as
specified in the Credit Agreement.

1. Amendments to Credit Agreement. It is hereby agreed by you and us that the
Credit Agreement is, effective as of the date of this Letter Amendment, hereby
amended as follows:

(a) The definition of EBITDA in Section 1.01 is hereby amended in full to read
as follows:

“EBITDA” means, for any period, net income (or net loss) plus the sum of
(a) interest expense, (b) income tax expense, (c) depreciation expense,
(d) amortization expense, (e) to the extent included in net income, non-cash,
non-recurring charges, (f) to the extent included in net income, non-cash,
recurring charges related to equity compensation and (g) to the extent included
in net income, loss on sale of accounts receivable pursuant to any receivables
securitization program of the Company or any of its Subsidiaries, in each case
determined in accordance with GAAP for such period; provided, that for purposes
of calculating EBITDA for the Company and its Subsidiaries for any period, the
EBITDA of any Person (or assets or division of such Person) acquired by the
Company or any of its Subsidiaries during such period shall be included on a pro
forma basis for such period (assuming the consummation of such acquisition
occurred on the first day of such period).

(b) Section 5.03(a) is amended in full to read as follows:

(a) Debt to EBITDA Ratio. Maintain, as of the end of each fiscal quarter, a
ratio of (i) Debt as of such date to (ii) Consolidated EBITDA of the Company and
its Consolidated Subsidiaries for the period of four fiscal quarters ended on
such date, of not greater than the ratio set forth below for such fiscal
quarter:

 

Fiscal Quarter Ended

   Ratio

February 28, 2007

   4.00 to 1.0

May 31, 2007

   3.75 to 1.0

August 31, 2007 and thereafter

   3.50 to 1.0



--------------------------------------------------------------------------------

(c) Section 5.03(b) is amended in full to read as follows:

(b) Interest Coverage Ratio. Maintain, as of the end of each fiscal quarter, a
ratio of (i) Consolidated EBITDA of the Company and its Consolidated
Subsidiaries for the period of four fiscal quarters then ended to (ii) interest
payable on, and amortization of debt discount in respect of, all Debt and loss
on sale of accounts receivable pursuant to any receivables securitization
program of the Company or any of its Subsidiaries (collectively, “Interest
Expense”) during such period by the Company and its Consolidated Subsidiaries,
of not less than 3.0 to 1.0; provided, that for purposes of calculating Interest
Expense for the Company and its Subsidiaries for any period, the Interest
Expense of any Person (or assets or division of such Person) acquired by the
Company or any of its Subsidiaries during such period shall be included on a pro
forma basis for such period (assuming the consummation of such acquisition
occurred on the first day of such period).

2. Waivers. (a) We hereby request that you waive, subject to the provisions
hereof, solely for the period commencing on the date hereof through the earlier
of (x) May 3, 2007 and (y) the date that is 45 days after we receive a notice of
default under the Indenture dated as of July 21, 2003 (the “Indenture”), between
the Company and The Bank of New York, as Trustee, by registered or certified
mail from the trustee or by the holders of 25% of the principal amount of the
securities outstanding thereunder (the “Waiver Termination Date”), the
requirements of Section 5.01(i)(i) and (ii) of the Credit Agreement.

(b) We hereby further request that you waive, subject to the provisions hereof,
solely for the period commencing on December 14, 2006 through the Waiver
Termination Date, (i) any Default under Section 6.01(d) of the Credit Agreement
resulting from the failure of the Company to comply with Sections 7.4 (reporting
requirements) and 10.11(1) (requirement to deliver an annual compliance
certificate) of the Indenture, (ii) the requirements of Section 5.01(i)(iii) of
the Credit Agreement as they relate to the giving of notice of the matters
described herein and (iii) any Default under Section 6.01(d) of the Credit
Agreement resulting from noncompliance with the requirements of any similar
notice provisions of (x) the Bridge Credit Agreement dated as of December 21,
2006 among the Company, the lenders parties thereto and Citicorp North America,
Inc, as administrative agent, (y) the Indenture and (z) the Receivables Purchase
Agreement and the Receivables Sale Agreement, each dated as of February 25, 2004
among the Company and the other parties thereto.

(c) On the Waiver Termination Date, if the Company shall not have delivered the
information required to be delivered pursuant to Section 5.01(i)(i) and (ii) of
the Credit Agreement in respect of the fiscal year ended August 31, 2006 and
fiscal quarters ended November 31, 2006 and February 28, 2007 (but only if then
required to be delivered), respectively, the waiver contained herein shall
terminate without any further action by the Agent and the Lenders, it shall be
an Event of Default under Section 6.01(c) or (d) of the Credit Agreement, as
applicable, and the Agent and the Lenders shall have all of the rights and
remedies afforded to them under the Credit Agreement and the Notes with respect
to any such Event of Default, as though no waiver had been granted by them
hereunder.

3. Effectiveness, Etc. This Letter Amendment shall become effective as of the
date first above written when, and only when, the Agent shall have received
counterparts of this Letter Amendment executed by the undersigned and the
Required Lenders or, as to any of the Lenders, advice satisfactory to

 

2



--------------------------------------------------------------------------------

the Agent that such Lender has executed this Letter Amendment. This Letter
Amendment is subject to the provisions of Section 9.01 of the Credit Agreement.

On and after the effectiveness of this Letter Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes to
“the Credit Agreement”, “thereunder”, “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement, as amended by this Letter Amendment.

The Credit Agreement and the Notes, as specifically amended by this Letter
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed. The execution, delivery and
effectiveness of this Letter Amendment shall not, except as expressly provided
herein, operate as a waiver of any right, power or remedy of any Lender or the
Agent under the Credit Agreement, nor constitute a waiver of any provision of
the Credit Agreement.

If you agree to the terms and provisions hereof, please evidence such agreement
by executing and returning at least two counterparts of this Letter Amendment to
Susan L. Hobart, Shearman & Sterling LLP, 599 Lexington Avenue, New York, New
York 10022.

This Letter Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Letter Amendment by telecopier shall be effective as
delivery of a manually executed counterpart of this Letter Amendment.

This Letter Amendment shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

Very truly yours, JABIL CIRCUIT, INC. By  

/s/ Sergio Cadvid

Title:   Treasurer   Executed on January 11, 2007

Agreed as of the date first above written:

 

CITICORP USA, INC.,

as Agent and as a Lender

By  

/s/ Julio Ojea-Quintana

Title:   Managing Director Executed on January 11, 2007

 

3



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By  

/s/ Brian McDougal

Title:   Vice President Executed on January 11, 2007 ABN AMRO BANK N.V. By  

/s/ Frances O’R. Logan

Title:   Managing Director By  

/s/ John Jankoush

Title:   Assistant Vice President Executed on January 18, 2007 THE ROYAL BANK OF
SCOTLAND PLC By  

/s/ Eddie Dec

Title:   Senior Vice President Executed on January 18, 2007 SUNTRUST BANK By  

/s/ Andrew S. Lee

Title:   Vice President Executed on January     , 2007 BNP PARIBAS By  

/s/ William Davidson

Title:   Director By  

/s/ Todd Rodgers

Title:   Vice President Executed on January 18, 2007 ROYAL BANK OF CANADA By  

/s/ Mark S. Gronich

Title:   Authorized Signatory Executed on January 19, 2007

 

4



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By  

/s/ Sugeet Manchanda Madan

Title:   Senior Vice President Executed on January 18, 2007 MIZUHO CORPORATE
BANK, LTD. By  

/s/

Title:   Deputy General Manager Executed on January 18, 2007 U.S. BANK, NATIONAL
ASSOCIATION By  

/s/

Title:   Executed on January     , 2007 COMERICA BANK By  

/s/ Gerald R. Finney, Jr.

Title:   Vice President Executed on January 19, 2007

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

(formerly known as Credit Suisse, acting through its Cayman Islands Branch)

By  

/s/ Alan Dresner

Title:   Director By  

/s/ Laurence Lapeyre

Title:   Associate Executed on January 19, 2007 UBS LOAN FINANCE LLC By  

/s/ Richard L. Tavrow

Title:   Director By  

/s/ Irja R. Otsa

Title:   Associate Director Executed on January     , 2007

 

5



--------------------------------------------------------------------------------

HSBC BANK USA, N.A. By  

/s/ Deborah Allen

Title:   Senior Vice President Executed on January 17, 2007 WELLS FARGO BANK,
N.A. By  

/s/ Kevin Combs

Title:   Vice President Executed on January 19, 2007 SUMITOMO MITSUI BANKING
CORPORATION By  

/s/ Leo E. Pagarigan

Title:   Joint General Manager Executed on January 18, 2007

 

6